Carley, Judge.
In the original appearance of the instant case before this court, we held that, under the circumstances presented, the Superior Court of DeKalb County was without jurisdiction to hear the petition to terminate the rights of a putative father to his illegitimate child. In re H. C. S., 170 Ga. App. 551 (318 SE2d 59) (1984). The Supreme Court granted a writ of certiorari. Subsequent to the docketing of the appeal *820in the Supreme Court, the child’s guardian ad litem filed a motion for an order requiring return of the custody of the child and/or supervision and care of the child, on the grounds that: The child had been removed from this state without arrangements being made for his supervision, care, and treatment under the Interstate Compact on the Placement of Children. OCGA § 39-4-1 et seq.
Decided December 3, 1984.
Judith M. Alembik, for appellants.
Richard A. Horder, for appellee.
Henry Bauer, Jr., James B. Outman, H. Carol Morris, Tench C. Coxe, W. Randall Tye, amici curiae.
On certiorari, the Supreme Court reversed our holding that the superior court was without jurisdiction, ruling that “where, as here, the petition for termination of the rights of a putative father of an illegitimate child specifically states that it is in pursuance of the petitioners’ prospective adoption of the child, the petition is . . . ‘in connection with adoption proceedings’ within the meaning of OCGA § 15-11-5 (a) (2) (C).” H. C. S. v. Grebel, 253 Ga. 404, 406 (321 SE2d 321) (1984). The Supreme Court also ordered the case remanded to the trial court for consideration of the guardian ad litem’s motion.
Accordingly, our original decision in In re H. C. S. is vacated and the decision of the Supreme Court in H. C. S. v. Grebel is adopted as the decision of this court. The trial court’s jurisdictional order is affirmed and the case is remanded for consideration of the motion of the guardian ad litem.

Judgment affirmed and case remanded.


Deen, P. J., and Banke, P. J., concur.